                                                                            IN CLERK'S OFFICE
                                                                       US DISTRICT COURT E.D.N.Y.

                                                                       •k JAN 16 2019           -k
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            BROOKLYN OFFICE
                                                 X

YOUNG ADVOCATES FOR FAIR EDUCATION,

                       Plaintiff,                             MEMORANDUM AND ORDER
                                                              18-CV-4167
       - against -


ANDREW CUOMO, in his official capacity
as Govemor of the State of New York,
BETTY ROSA, in her official capacity as
Chancellor of the Board of Regents of the
State of New York,
MARYELLEN ELIA, in her official capacity
as Commissioner of the New York State
Education Department,

                       Defendants.
                                                 X

GLASSER, Senior United States District Judge:

       New York's Education Law provides that children in private schools must receive an

education that is "at least substantially equivalent" to the instruction given at public schools in

the city or district where they reside. N.Y. Educ. L. § 3204(2)(i). On April 12, 2018, Govemor

Andrew Cuomo signed into law an amendment to the Education Law setting forth factors that

must be considered when evaluating whether certain private schools providea "substantially

equivalent" education. See L. 2018, ch. 59, pt. SSS (the "Felder Amendment" or the

"Amendment"); N.Y. Educ. L. § 3204(2)(ii)-(v). Although the Felder Amendment does not

refer to religious schools on its face. Young Advocates for Fair Education ("YAFFED"), a non

profit group that advocates for improved secular education in the Hasidic Jewish community,

argues that the Amendment was designed to reduce the level of secular education that must be

taught in private Hasidic Jewish schools without changingthe educational requirements
s/I. Leo Glasser, USDJ
